DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (Figs. 3-13b) in the reply filed on 8/31/22 is acknowledged.
Claims 14-15, 17-28 and 30-33 have been identified as reading on the elected species.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/8/2018 and 7/23/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 17-28 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of independent claims 14, 26, and 30 include the limitations “one angle of inclination [theta] each, which is 0° to 80°, 30° to 60° or about 45°” and “wherein the horizontal angle [gamma] is 0° to +/- 180° or 45° to 135° or -45° to -135°”. The alternative language includes differing ranges that overlap and narrow in scope. It is unclear which range is being claimed, as the narrowing ranges that overlap the broader ranges muddy the scope of the claim and make it unclear what purpose they serve being present in the claim language. For purposes of examination, the broadest, reasonable interpretation is being relied upon, that being the broadest range stated in the claims.
	Claim 18 recites, “a lower mounting body which, in the installed state, is connected to the lower mounting body”. It is not understood how the lower mounting body is connected to itself. Claims are examined as best understood.
Regarding claim 22, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 17, 22,  26-27 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, US 4,265,059.
Regarding claim 14:
Johnson discloses a connecting device ( for mounting a wooden construction element (54), on a support (46), the connecting device comprising:
a. a mounting node (50) which is designed for mounting the connecting device on the support; and 
b. a coupling arrangement (14) which is connected to the mounting node and which, in an installed state, while projecting from the mounting node on an upper side of the wooden construction element, can be connected to the wooden construction element using fastening members (60) which at least partially pass through the wooden construction element, and wherein the coupling arrangement is designed in such a way that it can be connected to the wooden construction element in each case along a fastening member axis by means of screw-shaped, pin-shaped or nail-shaped fastening members, the coupling arrangement has fastening member bores which determine the position and direction of the fastening member axes, wherein these fastening member bores are designed in such a way that, in the installed state, the fastening member axis encloses together with a normal vector n extending from the underside of the coupling arrangement one angle of inclination [theta] each, which is 0°, and a direction vector s' of the projection of the fastening member axis on a coupling plane defined by the underside of the coupling arrangement encloses together with a radial vector r lying in the coupling plane a horizontal angle [gamma], -2-App. Ser. No. 15/780,746 wherein the radial vector r runs from a center O of the mounting node that is disposed in the coupling plane to a point of intersection P, in which the fastening member axis intersects the coupling plane, and wherein the horizontal angle [gamma] is 0°.
Regarding claims 26 and 31:
Johnson discloses a connecting device for mounting a wooden construction element, on a support, the connecting device comprising: 
a. a mounting node which is designed for mounting the connecting device on the support; and 
b. a coupling arrangement which is connected to the mounting node and which, in an installed state, while projecting from the mounting node on an upper side of the wooden construction element, can be connected to the wooden construction element using fastening members which at least partially pass through the wooden construction element, the coupling arrangement comprising at least one coupling finger connected to and extending from the mounting node in a work position, and wherein the coupling arrangement is designed in such a way that it can be connected to the wooden construction element in each case along a fastening member axis by means of screw-shaped, pin-shaped or nail-shaped fastening members, -5-App. Ser. No. 15/780,746 the coupling arrangement has fastening member bores which determine the position and direction of the fastening member axes, wherein these fastening member bores are designed in such a way that, in the installed state, the fastening member axis encloses together with a normal vector n extending from the underside of the coupling arrangement one angle of inclination [theta] each, which is 0°, and a direction vector s' of the projection of the fastening member axis on a coupling plane defined by the underside of the coupling arrangement encloses together with a radial vector r lying in the coupling plane a horizontal angle ep, wherein the radial vector r runs from a center O of the mounting node that is disposed in the coupling plane to a point of intersection [gamma], in which the fastening member axis intersects the coupling plane, and wherein the horizontal angle [gamma] is 0°.
Regarding claim 30:
Johnson discloses a wooden construction arrangement comprising: 
a. a support; 
b. a wooden construction element; and -6-App. Ser. No. 15/780,746 
c. a connecting device mounted on the support, the connecting device comprising: 
i. a mounting node which is designed for mounting the connecting device on the support; and 
ii. a coupling arrangement which is connected to and projecting from the mounting node, the coupling arrangement being disposed on an upper side of the wooden construction element; and 
d. fastening members which attach the wooden construction element to the coupling arrangement on the upper side of the wooden construction element, the fastening members at least partially passing through the wooden construction element, and wherein the coupling arrangement is designed in such a way that it can be connected to the wooden construction element in each case along a fastening member axis by means of screw-shaped, pin-shaped or nail-shaped fastening members, the coupling arrangement has fastening member bores which determine the position and direction of the fastening member axes, wherein these fastening member bores are designed in such a way that, in the installed state, the fastening member axis encloses together with a normal vector n extending from the underside of the coupling arrangement one angle of inclination [theta] each, which is 0°, and a direction vector s' of the projection of the fastening member axis on a coupling plane defined by the underside of the coupling arrangement encloses together with a radial vector r lying in the coupling plane a horizontal angle ep, wherein the radial vector r runs from a center O of the mounting node that is disposed in the coupling plane to a point of intersection [gamma], in which the fastening member axis intersects the coupling plane, and wherein the horizontal angle [gamma] is 0°.
Regarding claims 17, 27 and 32:
Johnson discloses wherein the connecting device comprises at least one fastening member block (56) which, in the installed state, is arranged on an upper side of the coupling arrangement, and has one or more fastening member bores which determine the position and direction of the fastening member axes.
Regarding claim 22:
Johnson discloses wherein a plurality of the components and/or members of the connecting device which, in the installed state, are connected to one another, are all detachably connected to one another via bolt connections (30).
Regarding claim 33:
Johnson discloses a structure comprising a wooden construction arrangement according to claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 4,265,059 in view of Tichenor, US 1,915,630.
Regarding claims 23-25:
Johnson does not expressly disclose a structure-borne sound insulating unit.
Tichenor discloses a connecting device comprising a structure-borne sound insulating unit (8) which is designed to attenuate sound from a wooden construction element (2) via the connecting device (5) to a support (1); wherein part of the flow of forces is passed via the insulating element; wherein the insulating element is arranged between an upper side of the wooden construction element and the underside of the coupling arrangement (6).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate an insulating element as suggested by Tichenor within the connecting device of Johnson in order to insulate the connection from vibration (para. 10 of Tichenor).

Allowable Subject Matter
Claims 15, 18-21 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination as set forth in combination with the parent claims is not reasonably suggested by the prior art of record. Although all the claim elements are generally known in the prior art, the prior art could not be reasonably combined to arrive at the specific combination without improper hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633